GEE, Circuit Judge,
dissenting:
Finding myself unable to join the court’s eminently reasonable disposition of this appeal, I write briefly to explain why I cannot do so. My reason is that although the Court’s decision works no inequity and is entirely sensible, I do not believe that it accords with the governing law, that of Pennsylvania — which is, as the authorities cited in the court’s opinion demonstrate, a garden-variety version of the parol evidence rule.
The contract under examination specifies, in terms of art having common and well-settled legal meanings, the condition in which the three leased airliners in question were to be returned: “original condition (reasonable wear and tear excepted).” Like the trial judge, I see no ambiguity here.
The majority, however, remands for a determination whether these settled terms may not mean what they say because — as I understand the opinion — they were applied, not to such items as refrigerators, but rather to aircraft. With all deference, it seems to me that this should have been a concern of the drafters, not of ours. Rather than applying the legal terms actually used, our court instead decrees that the district court is to consider whether the parties to the subleases meant to say that the aircraft were to be returned in “zero time condition” or perhaps “half time condition.” The court is to do so, moreover, by consulting the oral testimony of Travis Reed, which — as the majority notes p. 1440— seems more in the nature of an assertion that the subleases did not contain the language that he had negotiated than one regarding any established meaning in the aircraft market of the terms that the subleases did contain.
The world will little note nor long remember what the Fifth Circuit says about the meaning of the Pennsylvania parol evidence rule; thus I see no occasion to write at length. Such rules, to be sure, occasionally produce harsh results and mechanical outcomes such as the majority commendably seeks to avoid. They were adopted or enacted, however, with an intent to preclude what was seen as a greater evil: a fight in every contract dispute over what disparate private meanings the parties may have intended to place on clear language of established import. Believing that in avoiding the former evil the majority has fallen into the latter, more serious one, I respectfully dissent.